Citation Nr: 1631300	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-24 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the Pagosa Springs Medical Center in Pagosa Springs, Colorado, for medical treatment on November 24, 2012.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the Veterans Affairs Medical Center (VAMC) in Albuquerque, New Mexico, and an August 2013 reconsideration decision of the Consolidated Payment Center in Fort Harrison, Montana, which each disapproved a claim for payment for care at the Pagosa Springs Medical Center in Pagosa Springs, Colorado, on November 24, 2012.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned at the Regional Office in Denver, Colorado; a transcript of that hearing is of record.

The Board notes that at the hearing, the Veteran submitted additional evidence in support of his claim.  This additional evidence has not previously been considered by the agency of original jurisdiction (AOJ).  VA regulation provides that any pertinent evidence submitted by the claimant or his representative before the Board but not considered by the AOJ must be referred to the AOJ for review unless the claimant or his representative waives, in writing, such right to AOJ review or the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  In the present case, the Veteran orally waived AOJ consideration of this additional evidence during the July 2015 Board hearing.  Hearing testimony, when reduced to writing, constitutes a written communication.  See generally Tomlin v. Brown, 5 Vet. App. 355 (1993).  The hearing transcript is part of the record on appeal.  Thus, the Board finds that the criteria for waiver of AOJ consideration of this new evidence have been met and it may consider this evidence in adjudicating the Veteran's claim without prejudice to him.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to payment for emergency medical expenses incurred at the Pagosa Springs Medical Center in Pagosa Springs, Colorado, on November 24, 2012.  In written statements of record, as well as during his July 2015 Board hearing, the Veteran indicated that he fell from a ladder, was knocked unconscious, and then woke up with a broken wrist and injured back.  He testified that the nearest VA hospital was 220 miles away while the non-VA emergency room he went to was only seven miles away.  

While the Veteran does receive treatment at VA Medical Centers and is enrolled in the VA health care system, he does not have any service-connected disabilities.  He has reported that VA is his primary healthcare provider and that he is also part of his spouse's private health plan, Cigna.  A health summary from VA added to the record listed that the Veteran's insurance company as Medicare Part A, effective July 1, 2012.  The Veteran, in written statements of record or during his July 2015 Board hearing, has never indicated that he has Medicare Part A coverage.  However, the Veteran has continually indicated that Cigna has never paid any part of his hospital bill.  He asserted that he acted in good faith, as veterans are repeatedly told to go to local emergency rooms for emergencies.  He indicated that his spouse's insurance through Cigna only provided coverage of claims over a $6,000.00 deductible.

Claim detail statements dated in 2013 from Cigna addressed to the Veteran's spouse showed that the Veteran owed a total of $2,679.20 ($2,408.05 plus $271.15) for treatment and services rendered on November 24, 2012, at Pagosa Springs Medical Center.  Cigna reported that the Veteran and his spouse had a family network deductible of $6,000.00 for the plan year (with a total of $4,952.53 paid toward that deductible) and a family out-of-pocket maximum of $10,000.00 for the plan year (with a total of $4,952.53 paid toward that deductible).  It was noted that after the Veteran met his deductible, the costs of covered expenses would be shared by him and his health care plan.  He was further informed that the percentage of covered expenses he was responsible for was called coinsurance.

A February 2013 billing statement from Pagosa Springs Medical Center showed the Veteran owed $2,679.20 for treatment and services rendered on November 24, 2012.  In an additional May 2015 statement, a patient billing specialist from that facility indicated that VA denied paying for his services stating that he had other medical coverage and despite contractual adjustments, there was no payment made to the facility by Cigna.

As the Veteran was treated for a non-service connected condition, 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-1002 (2015) applies to the issue of entitlement to medical reimbursement or payment for emergency treatment.  

The Board finds, as appears to have been found by the VA Consolidated Payment Center in Fort Harrison, Montana, that the Veteran was at the time of his treatment enrolled in the VA health-care system and received VA medical services within the preceding 24 months, that his claim for reimbursement was timely filed, and that the treatment he received from Pagosa Springs Medical Center qualifies as "emergency treatment."  Therefore, the only remaining question to be addressed concerning the Veteran's eligibility for reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is whether the Veteran is "personally liable" for his treatment.

Under 38 C.F.R. § 17.1002(f), one of the required substantive conditions for payment or reimbursement of emergency treatment is that the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  38 C.F.R. § 17.1002(f).

Under 38 U.S.C.A. § 1725(b)(3)(C), a veteran is eligible for reimbursement of emergency treatment if he is personally liable for emergency treatment furnished by a non-VA facility and if he had no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider.  38 U.S.C.A. § 1725(b)(3)(C). 

The Board notes that Congress amended 38 U.S.C.A. § 1725 in February 2010, striking the words "or in part" from section 1725(b)(3).  See Public Law No. 111-137 § (a)(1).  The third prong of section 1725(b)(3) now only precludes a veteran from exercising his right to reimbursement from VA for emergency care in a non-VA facility if a third party (e.g. Medicare or a private health plan) is wholly responsible for the medical fees he incurs.  Congress inserted into the statute additional provisions defining VA's role when a third party is partially liable for a veteran's medical expenses.  Congress instructed that in any case in which a third party is financially responsible for part for the veteran's emergency treatment expenses, the Secretary shall be the secondary payer.  38 U.S.C.A. § 1725(c)(4)(B). 

Furthermore, while the amended version of 38 U.S.C.A. § 1725 eliminated the complete bar to VA payment for unauthorized emergency expenses where there is other insurance coverage (e.g. Medicare or a private health plan), it did not provide for payment of all amounts not paid by the other insurance or third party.  Rather, the amended version of 38 U.S.C.A. § 1725 expressly provides that VA may not reimburse a veteran for any copayment or similar payment that the veteran owes the third party or for which a veteran is responsible under a health-plan contract. 38 U.S.C.A. § 1725(c)(4)(D); see also 38 C.F.R. § 17.1005(e) and (f).  

In a recent decision, the United States Court of Appeals for Veterans Claims (CAVC), held that 38 C.F.R. § 17.1002(f), which limited VA payment or reimbursement in situations where a Veteran has any coverage under a health-plan (including "in part" coverage), was "wholly inconsistent with" the plain meaning of § 1725.  The Court held invalid and set aside § 17.1002(f).  See Staab v. McDonald, CAVC, No. 14-0957 (April 8, 2016).

In this case, the evidence currently of record does not provide a clear picture of whether the Veteran is insured under Medicare Part A and if so, whether Medicare paid any part of his claim.  As such, the Board is unable to make a decision on the Veteran's appeal at this time.  Therefore, the Veteran's claim on appeal is remanded to the VA Consolidated Payment Center in Fort Harrison, Montana, to allow it to ascertain whether the Veteran is currently insured under Medicare Part A and, if so, whether Medicare paid any part of his claim, as well as to reconsider the Veteran's claim in light of 38 U.S.C.A. § 1725 and the recent CAVC decision, Staab v. McDonald, CAVC, No. 14-0957 (April 8, 2016).

Accordingly, the case is REMANDED for the following actions:

1.  A full accounting of the following should be documented in the record:  (1) the total cost of the medical treatment received by the Veteran; (2) whether the Veteran is insured by Medicare Part A, and if so, was any cost paid by Medicare; and (3) the total deductible, copayments, and/or coinsurance that were the responsibility of the Veteran.

2.  The VA Consolidated Payment Center in Fort Harrison, Montana, should then reconsider the Veteran's claim in light of 38 U.S.C.A. § 1725 as well as the holding in Staab v. McDonald, CAVC, No. 14-0957 (April 8, 2016).  After the above has been completed, if any of the benefit sought on appeal is denied, the Veteran must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

